Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-9, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myllyla (US 6,542,436), and further in view of Langereis (US 2011/0003615 A1) and Miao (2015, Bio. Eng. Online).
Regarding claims 1 and 19-20, Myllyla teaches processing circuitry for ultrasonic proximity-detection, comprising:
a first input for receiving an indication of an interrogating ultrasonic signal [measurement signal generation #1 which feeds speaker #2 is also sampled and fed to adaptive filter LMS #5];
a second input for receiving a detected ultrasonic return signal [echo path #3 feeds microphone #4 which is sampled];
an adaptive filter, coupled to the first and second inputs [signal generation #1 feeds adaptive filter #5 and microphone #4 also feed adaptive filter via summer], operative to estimate a [transfer function] between the interrogating ultrasonic signal and the detected ultrasonic return signal [abstract plural adaptive filters…for generating first and second impulse response 
a feature extract module, coupled to the adaptive filter, operative to calculate statistical moments of one or more of [fig. 3 filter taps in between #5 adaptive filter and #6 impulse response estimate classification]:
the estimated transfer function [col. 4:10-20 There are a number of ways to extract the proximity information from the response signal (B) by the digital signal processing unit 3. The presently preferred embodiment is based on adaptive filtering. The adaptive filter models the impulse response between the emitting transducer 1 and the receiving transducer 2 utilizing both the measurement signal (A) and its response signal (B).];
an estimated ultrasonic return signal calculated based on the interrogating ultrasonic signal and the estimated transfer function [col. 4:30-40 #1 measurement signal is generated…#5 adaptive filter function estimates the impulse response of the acoustical signal path…two adaptive filters]; and
an error signal, representing the error between the estimated transfer function and the detected ultrasonic return signal [col. 6:20-30 In the handsfree situation both the monitoring LMS adaptive filter 22 and the modelling LMS adaptive filter 24 are active, and their respective coefficients W1 and W2 are compared in difference block 26.]; and
a classifier module, coupled to the feature extract module, operative to determine the presence of a nearby object based on the [statistics] [col. 4:10-20 To further improve the proximity detection, pattern recognition algorithms can be used to classify these impulse response estimates into two categories, for example, an object present and an object not present.; col. 6:50-60 absolute values of the differences are summed together to 
Myllyla teaches evaluating a sound path between speaker and microphone using an adaptive filter along with impulse responses. However Langereis explicitly uses the term transfer functions [claim 1 first and second transfer path; 0022 The basic idea of the present invention resides in using the effect of different acoustic transfer functions between at least one acoustic source and at least two acoustic sinks, which may be located in an electronic device, for evaluation of the position of one of the acoustic transducers relative to a user's head.]
It would have been understood by why skilled in the art reading Myllyla, that injecting an impulse into a system allows characterizing a transfer function for determining the position of a user’s head relative to a mobile phone (Langereis) [0022]. 
Myllyla teaches a classifier [col. 4:10-20 classify … object present and an object not present; compare to dependent claim 2] but does not explicitly teach … and yet Miao teaches feature classifier based on statistical moments [pg. 3 built-in accelerometer, gyroscope, proximity sensor, light sensor and the magnetic sensor of a smartphone was used to collect information … [s]ignals were extracted from the data and the optimal signals were selected in order to classify activities; table 1 Measures the proximity of an object in cm relative to the view screen of a device. This sensor is used to determine whether a handset is being held up to a person’s ear.; pg. 6-7 sec. feature extraction; fig. 4 statistic features extraction - mean, standard deviation, median, skewness, kurtosis, inter-quartile range].

Regarding claim 2, Myllyla also teaches the processing circuitry according to claim 1, wherein the classifier module is operative to classify a vector comprising the statistical moments into one of a plurality of classifications, the plurality of classifications comprising at least a first classification indicating the presence of a nearby object and a second classification indicating the absence of a nearby object [#6 classification; col. 6:50-60 absolute values of the differences are summed together to form a single measure of the similarity of the two response estimates. As long as the result is zero or close to zero, the phone remains in the handsfree mode. However, as soon as the difference deviates from zero by more than some threshold amount, the phone is switched to the handset mode.].
Regarding claim 7, Myllyla as modified by Maio teaches the processing circuitry according to claim 1, wherein the feature extract module is operative to calculate one or more of first, second, third and fourth statistical moments of one or more of the estimated transfer function, the estimated ultrasonic return signal and the error signal [pg. 6-7 sec. feature extraction; fig. 4 statistic features extraction - mean, standard deviation, median, skewness, kurtosis, inter-quartile range].
Regarding claim 8, Myllyla as modified by Maio teaches the processing circuitry according to claim 1, wherein the feature extract module is operative to calculate first, second, third and fourth statistical moments of one or more of the estimated transfer function, the estimated 
Regarding claim 9, Myllyla as modified by Maio teaches the processing circuitry according to claim 1, wherein the feature extract module is operative to calculate statistical moments of each of the estimated transfer function, the estimated ultrasonic return signal and the error signal [pg. 6-7 sec. feature extraction; fig. 4 statistic features extraction - mean, standard deviation, median, skewness, kurtosis, inter-quartile range].
Regarding claim 14, Myllyla also teaches the processing circuitry according to claim 1, further comprising a signal-generation module for generating the interrogating ultrasonic signal [#1 #14 measurement signal generator].
Regarding claim 15, Myllyla also teaches the processing circuitry according to claim 1, wherein the processing circuitry is provided on a single integrated circuit [col. 2:1-5 suitably programmed data processor].
Regarding claim 16, Myllyla also teaches an electronic device, comprising: processing circuitry according to claim 1; and one or more ultrasonic transducers [col. 2:20-30 sound (audio) transducers already found in the device to realize the proximity detection function, along with digital signal processing or equivalent means. The audio transducers employed by the invention are preferably those designed for use with human hearing and speaking capabilities in the range of about 20 Hz to about 20 kHz, and need not be specially designed transducers, such as transducers designed for ultrasonic applications above 20 kHz.], coupled to the processing circuitry [col. 2:1-5 suitably programmed data processor], operative to generate the interrogating ultrasonic signal and to detect the ultrasonic return signal [col. 2:1-5 existing microphone and speaker components].
Regarding claim 17, Myllyla also teaches the electronic device according to claim 16, wherein the one or more ultrasonic transducers comprise a first transducer operative to generate the interrogating ultrasonic signal and a second transducer operative to detect the ultrasonic return signal [col. 2:1-5 existing microphone and speaker components].
Regarding claim 18, Myllyla also teaches the electronic device according to claim 16, comprising a smartphone, motion sensor, camera, monitor, laptop or tablet computer, or games console [col. 2:1-5 telephone, such as a cellular telephone or a personal communicator].

Claims 3-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myllyla (US 6,542,436), Langereis (US 2011/0003615 A1), and Miao (2015, Bio. Eng. Online) as applied to claim 2 above, and further in view of Fotland (US 9,832,452 B1).
Regarding claim 3, Myllyla does not explicitly teach … and yet Fotland teaches the processing circuitry according to claim 2, wherein the classifier module [col. 12:1-10 Neural networks are inspired by biological neural net-works and consist of an interconnected group of functions or classifiers that process information using a connectionist approach] is operative to determine a hyperplane between the plurality of classifications [abstract Image data can be captured and processed to provide an estimated position and / or orientation of the user . Other sensor data , such as from an accelerometer and / or gyroscope , can be determined for a more robust estimation of the user ' s position and / or orientation .; col. 4:1-15 “computing device can include other types of imaging elements…ultrasonic transceivers”; claim 7 three-dimensional positional data…proximity sensor…range finder…ultrasonic transceiver; col. 12:25-30 Support vector machines (SVMs) operate under the principle of structural risk minimization, which aims to minimize an upper bound on the expected generalization error. An SVM seeks to find the 
It would have been obvious to combine the proximity/area detection of Myllyla, with finding the optimal separating of hyperplane of support vectors as taught by Fotland so that extracting features (i.e., vectors) may be distinguished from one another to infer different mobile device states.
Regarding claim 4, Myllyla as modified by Fotland teaches the processing circuitry according to claim 3, wherein the classifier module is operative to determine the hyperplane based on a machine-learning algorithm [col. 12:1-10; col. 12:25-30 support vector machines (SVM); col. 12:50-55 machine learning boosting algorithm].
Regarding claim 6, Myllyla as modified by Fotland teaches the processing circuitry according to claim 1, wherein the classifier module comprises a support vector machine [col. 12:25-30 support vector machines (SVM)].

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myllyla (US 6,542,436), Langereis (US 2011/0003615 A1), Miao (2015, Bio. Eng. Online), and Fotland (US 9,832,452 B1) as applied to claim 3 above, and further in view of Zammit (2008 Euro. Signal Proc. Conf.).
Regarding claim 5, Myllyla does not explicitly teach … and yet Zammit teaches the processing circuitry according to claim 3, wherein the hyperplane is configured with one or more hysteresis functions, configured such that a vector comprising the statistical moments positioned within the hyperplane, as defined by the hysteresis functions, does not change a current classification [abstract In this paper, we propose to use the One-Class SVM algorithm, an 
It would have been obvious to combine the proximity/area detection of Myllyla, with the hysteresis thresholding as taught by Zammit so image edges may be distinguished (Zammit) [pg. 1, col. 2 …hysteresis thresholding [8], which is a well-known technique for edge detection.].

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myllyla (US 6,542,436), Langereis (US 2011/0003615 A1), and Miao (2015, Bio. Eng. Online) as applied to claim 1 above, and further in view of Derom (US 2016/0044394 A1).
Regarding claim 10, Myllyla does not explicitly teach … and yet Derom teaches the processing circuitry according to claim 1, wherein the feature extract module is operative on an envelope of one or more of the estimated transfer function, the estimated ultrasonic return signal and the error signal [0048 …received (or recorded) signal is analyzed by calculating the cross-correlation with the known reference signal. The results are shown as pulse autocorrelation (710) in FIG. 7. Next, amplitude envelope detection of the cross-correlated signal is done (through a rectification and low pass filtering step), resulting in a clean (non-noisy) analysis signal which is interpreted as an estimation of the total echo path between speaker and microphone].
It would have been obvious to combine the proximity/area detection of Myllyla, with the envelope detection of Derom so that a clean non-noisy signal analysis may be pursued  by focusing on essential features such as echo peak location and amplitude for estimation of total echo path (Derom) [0048].

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myllyla (US 6,542,436) and Langereis (US 2011/0003615 A1) as applied to claim 1 above, and further in view of Hendrix (US 2012/0308025 A1).
Regarding claim 11, Myllyla does not explicitly teach … and yet Hendrix teaches the processing circuitry according to claim 1, further comprising: a high-pass filter coupled between the second input and the adaptive filter [abstract adaptive noise canceling (ANC) circuit that adaptively generates an anti-noise signal from a reference microphone signal…high-pass filters in the control paths reduce DC offset in the ANC circuits]; and a first ratio module, coupled in parallel with the high-pass filter, operative to determine a ratio of out-of-band energy to in-band energy in the detected ultrasonic return signal, wherein statistical moments are discarded or not calculated for blocks of data samples in the detected ultrasonic return signal having a ratio of out-of-band energy to in-band energy which is above a threshold [0023 A downlink audio detection block 39 determines when downlink audio signal ds contains information, e.g., the level of downlink audio signal ds is greater than a threshold amplitude. If no downlink audio signal ds is present, downlink audio detection block 39 asserts a control signal freeze that causes SE coefficient control block 33 and W coefficient control block 31 to halt adapting.].
It would have been obvious to combine the noise cancellation of Myllyla, with the high pass filtering and thresholding as taught by Hendrix so that offset is removed the control paths and so that adaptive noise canceling can be disabled when no audio is present to be enhanced.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myllyla (US 6,542,436) and Langereis (US 2011/0003615 A1) as applied to claim 1 above, and further in view of Fan (US 2016/0112817 A1).
Regarding claim 12, Myllyla does not explicitly teach … and yet Fan teaches the processing circuitry according to claim 1, further comprising a second ratio module, coupled in parallel with the adaptive filter, operative to determine a ratio of a root mean square deviation of the error signal to a root mean square deviation of the detected ultrasonic return signal, wherein statistical moments are discarded or not calculated for blocks of data samples in the detected ultrasonic return signal having a ratio of the root mean square deviation of the error signal to the root mean square deviation of the detected ultrasonic return signal which is above a threshold [0177 root mean square (RMS) measurement…synonymously as a short time power calculator… The control signal 2916 provides signals as described above in conjunction with the desired audio detector, e.g., FIG. 28A, FIG. 28, FIG. 28C which indicate when desired audio is present and when desired audio is not present.].
It would have been obvious to combine the noise cancellation of Myllyla, with the root mean square measurement and short time power calculator as taught by Fan so control signal may be provided in response to when desired audio is present versus desired audio is not present.
Regarding claim 13, Myllyla as modified by Fan teaches the processing circuitry according to claim 1, further comprising an averaging module coupled between the second input and the adaptive filter, wherein the averaging module is operative to average data sample values over a plurality of successive blocks of the detected ultrasonic return signal, each block comprising a plurality of data samples [title noise cancelling microphone; 0185 FIG. 30 illustrates, generally at 3000, a process for auto-balancing according to embodiments of the invention. With reference to FIG. 30, a process starts at a block 3002. At a block 3004 an average long-term power in a first microphone channel is calculated. The averaged long-term power calculated for the first microphone channel does not include segments of the microphone signal that occurred when .

Response to Arguments
Applicant’s arguments, see pgs. , filed 1, with respect to the rejection(s) of claim(s) 1 under Myllyla have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Miao (2015).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645